Citation Nr: 1025425	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-39 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to re-
open a claim of entitlement to service connection for a back 
condition, to include degenerative disk disease/degenerative 
joint disease.

2.  Entitlement to service connection for a left leg condition, 
claimed as secondary to a back condition.


REPRESENTATION

Veteran represented by:	Heather E. VanHoose, Esq.


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1979 to August 
1981.

These matters come before the Board of Veterans' Appeals (Board) 
from a rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Before reaching the merits of the Veteran's claim for service 
connection for a back condition, the Board must first rule on the 
matter of reopening of the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it is proper 
for the claims to be reopened.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fec. 
Cir. 1996).

In this case, the Veteran's claim for service connection for a 
back condition, as well as other conditions not at issue here, 
was denied by the RO in April 2005.  The Veteran did not appeal 
this rating decision, but instead attempted to re-open his claim 
by filing a statement in support of claim in June 2007.  
Therefore, the laws and regulations governing finality and re-
opening of a previously disallowed claim are pertinent in the 
consideration of the current issue on appeal.

Under pertinent law and VA regulations, the Board may re-open and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision-makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  28 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the April 2005 
rating decision that denied service connection for a back 
condition included the Veteran's service treatment records, VA 
treatment records from 2004, a VA examination from April 2005, 
and a statement in support of claim from November 2004.  The VA 
treatment records showed a diagnosis of chronic back pain, and 
the VA examination diagnosed the Veteran with degenerative disk 
disease/degenerative joint disease.  The Veteran's service 
treatment records showed that the Veteran was treated for back 
pain in February 1980 and August 1980, when the Veteran injured 
his back from lifting heavy objects.  Based on this evidence, the 
RO denied service connection for a back condition in the April 
2005 rating decision, finding that no nexus existed between the 
Veteran's in-service injury and his current back condition.

In his June 2007 statement in support of claim, the Veteran 
provided additional information regarding another in-service 
injury that the RO did not previously consider.  The Veteran 
stated that he injured his back carrying a TTY radio in 1981 
while stationed at Camp Lejeune, that he was placed on no duty 
for one month, then placed on light duty and finally medically 
discharged following the 1981 back injury.  The Veteran's DD-214 
confirms that the Veteran was medically discharged; however, the 
Board notes that the Veteran's service treatment records contain 
no indication of a 1981 back injury, and further contain no 
information regarding the reason for the Veteran's medical 
discharge.  These records could be helpful in determining whether 
a nexus exists between the Veteran's military service and his 
current back condition, which is the element for which the 
Veteran must produce new and material evidence to re-open his 
claim.  Therefore, upon remand the RO should attempt to obtain 
records regarding the Veteran's 1981 back injury and any records 
pertaining to the Veteran's medical discharge from the Marine 
Corps.

38 C.F.R. § 3.310(a) allows service connection for a condition 
that is proximately due to or the result of a service-connected 
injury.  The Veteran's June 2007 statement in support of claim 
alleges that his leg condition is secondary to his back 
condition.  The issue of service-connection for the leg 
condition, therefore, is deferred until further development is 
completed for the Veteran's claim for service-connection for his 
back condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
additional service treatment records 
documenting the Veteran's 1981 back injury.  
The RO should also attempt to obtain records 
pertaining to the Veteran's medical 
discharge.  Such requests should be made to 
the National Personnel Records Center (NPRC) 
and/or any other appropriate depository.  VA 
should provide all depositories contacted 
with the appropriate information, as needed, 
showing service dates, duties, and units of 
assignment.  Associate all documents obtained 
with the claims file.  All efforts to obtain 
these records, and the responses received, 
must be documented in the claims file, and 
must continue until it is reasonably certain 
that the records do not exist or that further 
efforts to obtain the records would be 
futile.

2.  Once the first step is completed, the RO 
should readjudicate the claim with regard to 
whether new and material evidence has been 
submitted, and a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  If any issues on 
appeal remain denied, the Veteran and his 
representative should be given adequate 
opportunity to respond before the claim is 
returned to the Board for further 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



